United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-10908
                        Conference Calendar



MARTIN STAFFORD; JUDY LAWRENCE, as Trustee for AM & J TRUST,
Coldwater Trust and the Red River Trust; GALE GREENSTREET,
as Trustee for the AM & J TRUST, Coldwater Trust, and the Red
River Trust,

                                    Plaintiffs-Appellants,

versus

EDDIE STAFFORD; KYLE LEWIS; MOORE, LEWIS AND
RUSSWORM; D G J S PARTNERSHIP; GLENDA DISNEY; DEANA
STAFFORD JOHNSON; D’ON ARP,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:03-CV-218
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Plaintiffs-appellants Gale Greenstreet and Judy Lawrence,

Texas residents, appeal from the district court’s “Notice of

Deficiency” striking their notice to remove an action from a

Texas county court.   The court indicated that it was striking the

plaintiffs’ notice of removal because they had failed to file the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10908
                                -2-

necessary state-court papers, had failed to file individual

notices of removal, and had failed to pay sanctions that had been

imposed upon them.

     The plaintiffs now summarily argue that, in striking their

notice of removal, the district court abused its discretion,

committed “judicial error,” entered a “biased and prejudicial

ruling,” and acted in an “individual capacity.”   They provide

virtually no citations to the record or to relevant legal

authority.   They have not adequately briefed their challenges to

the validity of the district court’s order striking their notice

of removal, and we will not consider their arguments.   Grant v.

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995); Yohey v. Collins, 985
F.2d 222, 225 (5th Cir. 1993).   The appeal is frivolous, and it

is DISMISSED.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     Plaintiff Lawrence’s motion for substitution of parties is

DENIED as unnecessary.

     APPEAL DISMISSED; MOTION DENIED.